DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
The amendment filed 10/7/2020 has been entered.  Claims 8, 10, 13-16 and 29 have been canceled.  Claims 1-7, 9, 11, 12 and 17-28 are pending in the application.  Claims 17-28 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  at line 7, to be consistent, “(iv)” should be “iv)” with no open parenthesis before the “iv” as with “i)”, “ii)”, “iii)” and “v)” on lines 2, 3, 5, and 9, respectively.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  on line 3, “g/m2” should be “g/m2”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-7, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted in the prior office action, claim 6 recites that “the layer of copper nanoparticles contains an aqueous mixture of 60 g/L of sodium cyanide, 45 g/L of copper cyanide, and 20 g/L of a liquid additive agent for electroplating solutions” such that it is unclear whether the claimed “layer of copper nanoparticles” is meant to be a wet coating containing the water/solvent(s) or whether the claimed invention is directed to a dried coating layer formed from the recited aqueous mixture, and thus whether the recited thickness of claim 1 from which claim 6 depends is a wet coating thickness or dry layer thickness.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites that “the coated carbon steel strip reduces by 60% the use of material for grounding electrodes, because the electrodes have greater contact surface than conventional cables or rods” in lines 2-4, however, it is unclear as to what the 60% reduction corresponds and given that the claim nor the instant specification discloses the contact surface of “conventional cables or rods” nor clearly defines what is encompassed by “conventional” cables or rods, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites, “wherein the carbon steel part has an electrochemical potential that is compatible with both copper and aluminum, without galvanic couple and corrosion problems in connections” on line 2-4, however, it is first noted that it is unclear whether the “carbon steel part” refers to the “coated” carbon steel part or the uncoated carbon steel parts.  It is also noted that given that the instant specification does not disclose what electrochemical potential is considered “compatible” with both copper and aluminum, nor what galvanic and corrosion “problems” are avoided by the “compatible” electrochemical potential, it 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites, “The part of claim 1, wherein the carbon steel part is formed as any one of or combination of strips, lines, rods, wires, wire rods, plates, foils, and bars.”  However, claim 1 from which claim 7 depends, has been amended to recite that “the coated steel part has a form of a strip” and that “the coated carbon steel strip comprises two different coated carbon steel strips welded to one another” such that the forms recited in claim 7 contradict and/or extend beyond the required strip form of claim 1.  Similarly, claim 11 recites a form beyond that required by claim 1 from which claim 11 ultimately depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1-7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bürstner (US2014/0353030) in view of Convers (GB2015909A) and in further view of the Technical Data Sheet for STANNOLUME BRIGHT ACID TIN (hereinafter referred to as STANNOLUME TDS), for generally the reasons recited in the prior office action and further discussed below with regards to the amended claims.
As discussed in the prior office action, Bürstner discloses a composite wire and contact element comprising a core 2 made of steel or steel alloy such as low-carbon steels (Paragraph 0011) coated with a copper alloy layer 3 such as Cu and Sn or Cu and Zn which may individually be deposited electrolytically in an appropriate order and frequency, in particular as a layer sequence (Paragraph 0007); and the composite wire having a copper alloy layer can be additionally provided with further, at least one further, metallic layer 4 wherein for electronic applications, coatings of tin (Sn) are possible (Paragraph 0017), particularly a tin plating wherein the coated surfaces can then be employed, in particular, for electronic and/or mechanical contacting or joining and be, for example, soldered, welded or clamped (Paragraph 0045.)  Bürstner discloses that the combination of bronze Cn/Sn or brass Cn/Zn strip or tube with a steel core proposed and made possible by the composite wires makes it possible to produce many different types of wires, each having specific properties with suitable types of bronze being CuSn5, CuSn6, etc. (Paragraph 0053), wherein the properties such as electrical and/or thermal properties of the composite wire can be altered and set by the composition of the copper alloy and/or composition of the steel and/or the thickness of the copper alloy layer (Paragraph 0042), for example, low-carbon steel grades can have an electrical conductivity in the range from 7 m/oh mm2 to 10 m/ohm mm2, such as about 8.3 m/ohm mm2 for low-carbon steel type 1006 (has a carbon content within the claimed range) which is close to that of a CuSn6 bronze, so that a 
Hence, with regards to the instantly claimed invention, Bürstner provides a clear teaching and/or suggestion of a composite wire that may be in the form of a strip (as in amended claim 1) comprising a low-carbon steel core as a “steel support material that contains 0.002-0.80% carbon”, coated with a copper alloy coating, particularly a brass Cu/Zn coating formed by sequentially applying Cu and Zn electrochemically in either order on the low-carbon steel core, reading upon a “zinc layer…that covers the carbon steel support material” and “a layer of copper nanoparticles…applied directly on top of the zinc layer as a coating” given that coating of copper by electrochemical means provides “a layer of copper nanoparticles”; and then further applying at least one further metallic layer(s) such as a tin plating wherein the coated surfaces can then be employed, in particular, for electronic contacting or joining and be welded, thereby clearly disclosing and/or suggesting that the coated composite wire or strip may be welded for electronic contact such that welding of two or more of said coated composite wires or strips would have been obvious to one having ordinary skill in the art reading upon the broadly claimed “coated prima facie obviousness to combine prior art elements according to known methods to yield predictable results; and given the “at least one further” recitation with regards to the metallic layer(s), two or more tin plating layers as the “at least one further” metallic layer(s) would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention such that Bürstner provides a clear teaching and/or suggestion of a composite comprising the same general welded strip form and same general layer structure as recited in amended claim 1, and although Bürstner discloses that the electrical and/or thermal properties of the composite wire or strip can be altered and set by the composition of the copper alloy and/or composition of the steel and/or the thickness of the copper alloy layer and/or additional metallic layers, Bürstner does not specifically recite the layer thicknesses as claimed, that the tin plating includes a sealing layer of “sulfate-based bright acid tin” as claimed, nor that the coated carbon steel part is specifically “used as electrodes for electrical energy control systems wherein the coated carbon steel strip comprising two welded strips reduces by 10-30% of a welding material and an installation time of a grounding line by 40-60% as recited in amended claim 1.  
However, it is first noted that the “used as electrodes” limitation constitutes intended end use of the coated carbon steel part or strip and does not provide any additional structural or material limitations to the coated carbon steel part or strip to differentiate the claimed coated carbon steel part or strip from the coated carbon steel part or strip disclosed by Bürstner and given that the coated carbon steel part or strip disclosed by Bürstner is capable of the same intended end use, the invention taught by Bürstner reads upon the intended end use limitation.  It 
Further, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any known commercially available tin plating solution for the tin plating layer(s) in the invention taught and/or suggested by Bürstner in view of Convers, wherein STANNOLUME TDS discloses a commercially available sulfate-based bright acid tin bath that comprises the same components as in the instantly claimed tin plating bath composition(s) and has excellent solderability, is a very good substitute for tin/lead in printed circuit board manufacturing, and is suitable for plating copper, copper alloys and steel (Entire document, particularly Pages 1 and 3; last paragraph of Page 5.)  Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the commercially available STANNOLUME sulfate-based bright acid tin plating bath for the tin layers in the invention disclosed by Bürstner in view of Convers, reading upon the claimed tin layer and claimed tin sealing layer, utilizing routine experimentation to determine the optimum coating thicknesses to provide the desired electrical properties such as surface conductivity as recited in instant claim 2 for a particular end use wherein as discussed above, thicknesses within the claimed ranges are typical in the art and would have been obvious to one having ordinary skill in the art based upon the teachings of Bürstner in view of Convers and in further view of STANNOLUME TDS given that it is prima facie obviousness to combine prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Lastly, it is noted that the limitations with respect to the reduction of 10-30% of a welding material and the reduction of 40-60% of an installation time of a grounding line of amended claim 1 fail to provide any basis for the claimed reductions such that the limitations are indefinite (as discussed above) and relative to some arbitrary amount of welding material and some arbitrary amount of installation time; and given that the coated carbon steel part or strip disclosed and/or suggested by Bürstner in view of Convers and in further view of STANNOLUME TDS may be compared to some arbitrary amount of welding material of greater than the claimed 10-30% of welding material and some arbitrary amount of installation time of greater than the claimed 40-60%, the Examiner takes the position that the coated carbon steel part or strip disclosed by Bürstner in view of Convers and in further view of STANNOLUME TDS reads upon these arbitrary limitations.  Further, given that the coated carbon steel part or strip disclosed and/or suggested by Bürstner in view of Convers and in further view of STANNOLUME TDS comprises the same layer structure, layer materials and layer thicknesses as the claimed coated carbon steel part or strip, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the invention taught and/or suggested by Bürstner in view of Convers to exhibit the same properties or efficiencies as the instantly claimed invention.  Hence, the invention as recited in instant claims 1-7, 9, and 11-12 would have been obvious over the teachings of Bürstner in view of Convers and in further view of STANNOLUME TDS, wherein it is noted that the claimed properties of instant claims 2, 3 and 12 would flow naturally and/or be obvious to one skilled in the art based upon the above combined teachings and disclosed end uses as discussed above, that .
Response to Arguments
Applicant's arguments filed 10/7/2020 have been fully considered but they are not persuasive and/or moot in view of the additional remarks and new grounds of rejection presented above.  Specifically, with regards to the limitations of former claim 10 that are incorporated into amended claim 1, the Examiner notes that Bürstner provides a clear teaching and/or suggestion that the coated carbon steel may be in the form of a strip and used for electronic connections that may be welded thereby clearly suggesting two welded strips as in the claimed invention, and given that the reduction limitations of amended claim 1 are indefinite as discussed in detail above, with no clear basis or baseline for each of the reduction percentages, the Examiner takes the position that, contrary to Applicant’s arguments on page 17 of the response, the invention taught and/or suggested by Bürstner in view of Convers and in further view of STANNOLUME .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 13, 2021